                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA

 James Edward Johnson, Jr.,              ) Civil Action No.: 0:18-673-BHH
                                         )
                             Petitioner, )
                                         )
                     v.                  )         OPINION AND ORDER
                                         )
 Charles Williams, Warden,               )
                                         )
                           Respondent. )
  __________________________________ )

       Petitioner James Edward Johnson, Jr. (“Petitioner”), proceeding pro se, filed this habeas

relief action pursuant to 28 U.S.C. § 2254. (ECF No. 1.) The petition was later amended. (ECF

No. 24.) In accordance with 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule 73.02(B)(2)(c),

D.S.C., this matter was referred to United States Magistrate Judge Paige J. Gossett, for pre-trial

proceedings and a Report and Recommendation (“Report”).

       On July 23, 2018, Respondent Charles Williams, Warden (“Respondent”), filed a motion

for summary judgment, along with a return and memorandum. (ECF Nos. 33, 34.) Since

Petitioner is pro se in this matter, the Court entered an order pursuant to Roseboro v. Garrison,

528 F.2d 309 (4th Cir. 1975) on July 24, 2018, advising Petitioner of the importance of a

dispositive motion and of the need for him to file an adequate response to Respondent’s

motion. (ECF No. 36.) In that order, Petitioner was advised of the possible consequence of

dismissal if he failed to respond adequately. Petitioner filed a response in opposition to the

motion for summary judgment (ECF No. 38). Magistrate Judge Gossett considered the parties’

submissions and the record in this case, and recommended that Respondent’s motion for

summary judgment (ECF No. 34) be granted, and the Amended Petition be denied.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with

the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The Court is charged with making a
de novo determination of any portion of the Report and Recommendation of the Magistrate

Judge to which a specific objection is made. The Court may accept, reject, or modify, in whole

or in part, the recommendation made by the Magistrate Judge or recommit the matter to the

Magistrate Judge with instructions. See 28 U.S.C. § 636(b). The Court reviews the Report and

Recommendation only for clear error in the absence of an objection. See Diamond v. Colonial

Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must only

satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation”) (citation omitted). The Magistrate Judge advised Petitioner of his right to file

specific objections to the Report. (ECF No. 41 at 14.) Petitioner filed no objections and the time

for doing so expired on November 1, 2018.

       After a thorough review of the record of this matter, the applicable law, and the Report

of the Magistrate Judge, the Court finds no clear error. Accordingly, the Court adopts and

incorporates the Report and Recommendation (ECF No. 41) by reference into this order. It is

therefore ORDERED that Respondent’s motion for summary judgment (ECF No. 34) is

GRANTED, the Amended Petition is DENIED.

                             CERTIFICATE OF APPEALABILITY

       The governing law provides that:

              (c)(2) A certificate of appealability may issue . . . only if the
              applicant has made a substantial showing of the denial of a
              constitutional right.

              (c)(3) The certificate of appealability . . . shall indicate which
              specific issue or issues satisfy the showing required by paragraph
              (2).

28 U.S.C. § 2253(c). A prisoner satisfies this standard by demonstrating that reasonable jurists

would find this Court’s assessment of his constitutional claims to be debatable or wrong and

                                               -2-
that any dispositive procedural ruling by this Court is likewise debatable. See Miller–El v.

Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001). In this case, the legal standard for the issuance of a

certificate of appealability has not been met. Therefore, a certificate of appealability is denied.

       IT IS SO ORDERED.
                                                      /s/ Bruce Howe Hendricks
                                                      United States District Judge

November 5, 2018
Greenville South Carolina


                                          *****
                               NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified that any right to appeal this Order is governed by Rules

3 and 4 of the Federal Rules of Appellate Procedure.




                                                -3-
